Title: To George Washington from James Craik, 29 December 1758
From: Craik, James
To: Washington, George



Dear Sir
Winchester Decr 29th 1758

Your most kind letter I had the great pleasure to receive, and acknowledge my self under new obligations for your repeated offers of friendship. I wish it may ever be in my power to make you a suitable return for such friendship is seldom to be met with in those days—But to pretend to testifie the just sense I have of your kindness’s would be too troublesome to you, and probably might appear too fullsom. therefore shall only say that they are so great that I shall never be able to repay them—By Mr Boyd I made bold to trouble you with a letter, in which was inclosed a list of Medecines for the use of the Troops—The dissapointment I met with in not getting what I wrote for from Fredricksburg (as they could not be had there) makes it absolutely necessary to dispatch of medecines immediatly for the relief of the sick—many are now suffering & I cannot assist them for want of necessaries—The distruktion of the medicines at Fort Cumberland has been a great misfortune to us—In my

last to you I mentioned something with regard to myself—Whether or not you thought I had best resign immediatly—If you think the troops are to take the feild soon, and that it would be an injury to the country (in not allowing them time to provide themselves with another) for me to continue any longer—I should be gland you would inform the Govr that I beg leave to resign—And in case you think this most expedient, I have inclosed a list to Mr Boyd, to give to Doctr Carter for my own use: untill I can be supply’d from home—I hope you’l excuse this repeated trouble—And beleive me to be with the greatest sincerity and Respect Dr Sir Your Most Obliged & Obedt Servt

James Craik

